             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
Plaintiff,                            )
                                      )
    v.                               )     Case No. 19-00008-CR-W-HFS
DERRON NEVELS                         )
                                      )
                                      )
Defendant.                            )

                                     ORDER

      A competency hearing was conducted on August 10, 2020, and Magistrate

Judge John T. Maughmer considered the forensic evaluation prepared in the

psychological or psychiatric report of Dr. Greenstein in which he concluded that

the defendant is competent to understand the nature and consequence of the

proceedings against him and to properly assist in his defense. “which is a

volitional production of feigned symptoms which do not require clinical

intervention.”

      After making an independent review of the record and the applicable law,

Judge Maughmer determined that the defendant was not currently suffering from



        Case 4:19-cr-00008-HFS Document 66 Filed 08/27/20 Page 1 of 2
a mental disease or defect which would prevent him from understanding the

nature and consequences of the proceedings against him or assisting in his

defense. Thus, Judge Maughmer concluded that the defendant was competent to

proceed.

      To-date, no objections to the Report and Recommendation have been filed,

and the time in which to do so has expired. Thus, the findings and conclusions in

the Report and Recommendation (Doc. 61) are ADOPTED by the undersigned.



                                            _s/ HOWARD F. SACHS____ ____
                                            HOWARD F. SACHS
                                            United States District Judge

Dated: August 27, 2020
Kansas City, Missouri




        Case 4:19-cr-00008-HFS Document 66 Filed 08/27/20 Page 2 of 2
